W. Allen, J.
These actions are in tort, to recover damages caused by acts done by the defendants on the lands of the plaintiffs in abating nuisances. The defence is the same in both cases, that the acts were done under authority of the board of health, in laying drains in the premises of the plaintiffs to connect their houses with a common sewer. The only exception taken in each case is to the refusal of the court to rule that, upon the evidence, the action could not be maintained. The court ruled that the proceedings of the board of health, which were in evidence, owere sufficient justification for all that was done on the premises by any of the defendants, provided they acted in good faith; and, against the objection of the defendants, submitted each case to the jury upon the question whether the defendants acted in good faith in what they did. The defendants object that there was no evidence of want of good faith on their part, and that it was therefore erroneous to submit that question to the jury.
The nuisances to be abated were the overflowing cesspools, into which drains from the plaintiffs’ houses led, and the order of the board of health was to connect the estates of the plaintiffs with the common sewer. This necessarily involved laying drains in the plaintiffs’ premises from the common sewer to connect with drains leading from the plaintiffs’ houses. Whatever the defendants did for this purpose must be deemed to *584have been done in good faith in carrying out the order, and whatever was necessary for the accomplishment of the object must be deemed to have been done for that purpose. Negligence in carrying out the order, whether by doing unnecessary things through mistake, or by doing necessary things in an improper manner, would not be bad faith. To show from the acts and conduct of the defendants that they did not act in good faith towards the plaintiffs in connecting their drains with the common sewer, it must appear that the defendants wilfully and intentionally did unnecessary acts injurious to the plaintiffs, or, perhaps, that they did necessary acts in an improper manner, purposely to the injury of the plaintiffs. A person exercising authority given him by law over the property of another cannot be said to act in good faith if he uses his authority for the purpose of injuring the property,' and such purpose may be inferred from the wilful doing of unnecessary acts, the doing of which would afford no such inference if they were necessary to the execution of the authority.
We think that the question whether the defendants so abused their authority that it could be said that they did not act under it in good faith, was properly left to the jury. Evidence tending to show that the defendants placed the drain above the surface of the ground and filled in the plaintiffs’ land with gravel so as to change the surface and grade, that they removed and injured structures upon the land, that they entered and injured a house of one of the plaintiffs, that there were long delays in completing the work, and that threats and intimidation were used to prevent one of the plaintiffs from interfering with what the defendants were doing, was competent for the consideration of the jury on the question of the defendants’ good faith. The court, for instance, cannot say, as matter of law, that it was necessary to put the drain above the surface of the ground, and to fill in the land, nor that the jury might not have found that it was unnecessary, and intentionally injurious to the plaintiffs. The jury might have been more fully instructed than appears in the exceptions as to what would constitute acting in good faith. Perhaps they were. At any rate, no further instructions in that respect were asked.

Exceptions overruled.